Case 2:19-CV-OO429-SVW-I\/|RW Document 59 Filed 03/07/19 Page 1 of 3 Page |D #:506

Philip R Berwish, Esq.
Berwish Law

112 West 34th Street - 18th Floor
New York, NY 10120

800 547 8717

berwish ail.com

THE UNITE]) STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

NOAH BANK, and EDWARD SHIN
` Civil Action No.
2: 19-cv-00429-SVW-MRW

Plaintiffs
vs.

SUNDAY JOURNAL USA CORPORATION, and
Y & L MEDIA, INC.

\/\/\/\/\/\/\/\/\/\/\/

Defendants
MOTION FOR LEAVE TO APPEAR AT CONFERENCE BY TELEPHONE

Now comes Philip R. Berwish, Esq., counsel for the Defendants, Sunday Journal USA
Corporation and Y & L Media, Inc. (SUNDAY JOURNAL and Y&L, respectively), and moves
this Honorable Court for leave to appear by telephone for theMonday, March ll, 2019 Status
Conference, scheduled for 3 p.m..

Today, undersigned counsel communicated his intention to file this motion to Plaintiff’ s
counsel, David A Cohen, via e-mail. Attorney Cohen responded by email, indicating he Will not
oppose the instant motion. ,

Undersigned counsel is based on the east coast and appearing in person for the Status
Conference on Monday, March ll, 2019 Will be a hardship. I am still recovering from surgery
Which took place at Penn Medicine - Princeton University Hospital on January 31, 2019 and for

Which I Was discharged from the hospital on February 1, 2019. The approximately twelve (12+)

Page l of 3

Case 2:19-CV-OO429-SVW-I\/|RW Document 59 Filed 03/07/19 Page 2 of 3 Page |D #:507

hours sitting in an airplane is difficult due to the not yet fully healed sites of deep incisions in the
area of the abdomen. ln addition, I am scheduled to make a five hour trip (by Amtrak to avoid the
limitation of movement When traveling by air), to appear in Boston Superior Court - Business
Litigation Section, on March 14, 2019. The lengthy 12+ hour round trip to Los Angeles will be a
hardship until I am fully healed.

It is my understanding that Defendants’ local counsel, attorney S. Calvin Myung, is able
to attend in person.

l am prepared and plan to appear for future conferences, hearings, motions and/ or trial,
when an appearance by telephone would not be appropriate and not otherwise permitted by the
court,

lam happy to call in to the court, if that is the preferred method. Alternatively, if it is
helpful, the court and counsel are welcome to use the following conference call number which
can handle all participants, and allow everyone to be heard:

Dial - 641-715-3395
Access Code -727529#

Counsel for the parties used the above number for their conference and to “meet and
confer” in advance of the Status Conference.

The Plaintiffs will not be prejudiced by allowing undersigned counsel to appear by
telephone To the extent attorney David A. Cohen also sought leave to appear by telephone in his
opposition filed to my earlier request (stricken by the court), undersigned counsel has no

obj ection.

Page 2 of 3

Case 2:19-CV-OO429-SVW-I\/|RW Document 59 Filed 03/07/19 Page 3 of 3 Page |D #:508

Undersigned counsel submits that appearing by telephone will not affect the Status
Conference adversely and leave to appear telephonically should be allowed.

WHEREFORE: Philip R. Berwish, Esq., counsel for the Defendants in the above
entitled action moves this Honorable Court for leave to appear by telephone for the Status
Conference scheduled for Monday, March 11, 2019, at 3 p.m., together with such other
relief as the court deems just and proper.

Respectfully submitted by,

DATE: March 7, 2019

 

Berwish Law

112 West 34th Street - 18th Floor
New York, NY 10120

Tel: 800 547 8717

Fax: 888 743 4723

Berwish@gmail.com

Local Counsel:

/ s/
S. Calvin Myung, Esq.
Law Offices of S. Calvin Myung
3700 Wilshire Blvd. - Suite 500
Los Angeles, CA 90010
Tel: 213-3 82-3600
Scalvinmyunglaw@gmail.com

 

Page 3 of 3

